DETAILED ACTION
	This is the Final Rejection based on the 15/863,060 application filed on 01/05/2018 and which claims as amended on 05/10/2021 have been considered in the ensuing action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment has been sufficient to overcome the prior objections and rejections of record. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
The at least one belt comprises at least one belt portion formed of a single piece that is configured to be large enough and flexible enough to deform into a convex curved shape (claims 1, 17, 38)
A non-electric control system (at least claim 1)
An upper planar layer surface (claim 17)
the riser being configured to be detachable (claim 29)
the exercise system is configured to be stored with like exercise systems placed above and beneath it, forming a vertical stack of like systems (claim 31)
the slider deck is further configured to comprise a second layer surface positioned directly underneath the upper planar layer surface, wherein one of the stationary non-rotational wrap-around areas curves downward in a counterclockwise direction at a first junction with the second layer surface, and wherein another of the stationary non-rotational wrap-around areas curves downward in a clockwise direction at a second junction with the second layer surface (claim 34)
a trim member (claim 39)

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 10, “can” should be corrected to ---is configured to----
Claim 17 is objected to because of the following informalities:  
On line 8, “can” should be corrected to ---is configured to----
Claim 27 is objected to because of the following informalities:  
On line 1, “further configured such that” should be corrected to ---wherein---
On line 2, “the user” should be corrected to ---a user---
Claim 28 is objected to because of the following informalities:  
On line 1, “further configured such that” should be corrected to ---wherein---
On line 2, “the user alter” should be corrected to –the user to alter---
Claim 29 is objected to because of the following informalities:  
On line 2, “it allows a user can alter” should be corrected to ----the user is capable of altering---
Claim 30 is objected to because of the following informalities:  
On line 1, “further configured such that” should be corrected to ---wherein---
Claim 31 is objected to because of the following informalities:  
On line 1, “further configured such that” should be corrected to ---wherein---
Claim 35 is objected to because of the following informalities:  
On line 2, “the user” should be corrected to –a user---
Claim 37 is objected to because of the following informalities:  
On line 1, “configured with” should be corrected to ---comprising---
On line 2, “the user” should be corrected to ---a user---
Claim 38 is objected to because of the following informalities:  
On line 7, “can” should be corrected to ---is configured to----
Claim 39 is objected to because of the following informalities:  
On line 4, “can be” should be corrected to –is configured to be---
On line 4, “ a trim” should be corrected to ---the trim---
Claim 40 is objected to because of the following informalities:  
On line 1, “further configured such that” should be corrected to ---wherein---
On line 3, “can be” should be corrected to ---is configured to be---
Claim 41 is objected to because of the following informalities:  
On line 1, “further configured such that” should be corrected to ---wherein---
On line 3, “can be” should be corrected to ---is configured to be---
Claim 44 is objected to because of the following informalities:  
On line 1, “configured with” should be corrected to ---comprising---
On line 2, “the user” should be corrected to ----a user---
 Appropriate correction is required.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Non electric control system; the claims state that the non-electric control system is a resistance control system; however, this does not appear in the specification as originally filed, see 35 USC 112(b) rejection below
Resistance control system; the claims state that the resistance control system is a riser, however, this does not appear in the specification as originally filed, see 35 USC 112(b) rejection below
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17, and 27-44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 1, the limitation “wherein the at least one belt comprises at least one belt portion formed of a single piece that is configured to be large enough and flexible enough to deform into a convex curved shape” on lines 14-16 is considered new matter. The limitation is not supported in the specification and claims as originally filed. The specification supports that the belt is made of a single piece of flexible material, but not that only a portion of the belt is configured to be large enough and flexible enough to deform into a convex curved shape. 
Regarding claim 1, the limitation “a non-electric control system” on line 20 is considered new matter. The specification and claims as originally filed support a “non-motorized” device, but do not support “a non-electric control system”.
Regarding claim 17, the limitation “wherein the at least one belt comprises at least one belt portion formed of a single piece that is configured to be large enough and flexible enough to deform into a convex curved shape” on lines 17-19 is considered new matter. The limitation is not supported in the specification and claims as originally filed. The specification supports that the belt is made of a single piece of flexible material, but not that only a portion of the belt is configured to be large enough and flexible enough to deform into a convex curved shape. Further, the at least one belt is claimed as being “a continuous loop” on line 5, and the new matter of lines 17-19 contradicts that. 
Regarding claim 27, as stated above, the “non-electric control system” is considered new matter. Further, the “resistance control system” online 2 is also considered new matter. The Applicant has support a resistance control system that comprises a knob 106, however, this 
Regarding claim 28, the limitation “a riser member configured to allow the user alter an incline of the at least one belt” on lines 2-3 is considered new matter. The Applicant has support for the riser member configured to allow the user to alter an incline of the framework, but not for the belt. 
Regarding claim 31, the limitation “the exercise system is configured to be stored with like exercise systems placed above and beneath it, forming a vertical stack of like systems” on lines 1-3 is considered new matter. The limitation is supported in the specification ONLY to Species 1, a non-elected embodiment. The specification does not support Species 3b being capable or configured to be stackable. 
Regarding claim 34, the limitation “the slider deck is further configured to comprise a second layer surface positioned directly underneath the upper planar layer surface, wherein one of the stationary non-rotational wrap-around areas curves downward in a counterclockwise direction at a first junction with the second layer surface, and wherein another of the stationary non-rotational wrap-around areas curves downward in a clockwise direction at a second junction with the second layer surface” on lines 1-7 is considered new matter. The specification and claims as originally filed do not support a second layer surface positioned directly underneath the upper planar layer surface.
Regarding claim 37, the limitation “a resistance control system comprising a riser member configured to allow the user alter an incline of the at least one belt” on lines 2-3 is considered new matter. The Applicant has support for the riser member configured to allow the user to alter an incline of the framework, but not for the belt. The specification and claims as originally filed do not support “a resistance control system”.
Regarding claim 38, the limitation “wherein the at least one belt comprises at least one belt portion formed of a single piece that is configured to be large enough and flexible enough to deform into a convex curved shape” on lines 10-14 is considered new matter. The limitation is not supported in the specification and claims as originally filed. The specification supports that the belt is made of a single piece of flexible material, but not that only a portion of the belt is configured to be large enough and flexible enough to deform into a convex curved shape. Further, the at least one belt is claimed as being “a continuous loop” on line 3, and the new matter of lines 10-14 contradicts that. 
Regarding claim 38, the limitation “the exercise system is configured to be stored with like exercise systems placed above and beneath it, forming a vertical stack of like systems” on lines 14-16 is considered new matter. The limitation is supported in the specification ONLY to Species 1, a non-elected embodiment. The specification does not support Species 3b being capable or configured to be stackable.
Regarding claim 39, the limitation “a trim member configured to conceal an outer edge of the at least one belt, and wherein when the exercise system is placed in the vertical stack, the exercise system 9U.S. Serial No. 15/863,060 can be positioned such that a trim member portion belonging to it is in contact with a trim member portion belonging to a neighboring exercise system” on lines 1-5 is 
Regarding claim 40, the limitation “a resistance control system” on line 1 is considered new matter. The Applicant has support a resistance control system that comprises a knob 106, however, this is directed to a non-elected embodiment. It appears that the Applicant is attempting to broadly claim the riser member.
Regarding claim 41, the limitation “a resistance control system” on line 1 is considered new matter. The Applicant has support a resistance control system that comprises a knob 106, however, this is directed to a non-elected embodiment. It appears that the Applicant is attempting to broadly claim the riser member.
Regarding claim 44, the limitation “a resistance control system comprising a riser member configured to allow the user alter an incline of the at least one belt” on lines 2-3 is considered new matter. The Applicant has support for the riser member configured to allow the user to alter an incline of the framework, but not for the belt. The specification and claims as originally filed do not support “a resistance control system”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 27-33, 37, 40, 41, 42, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “the stationary non-rotational wrap around points” on lines 12-13 lacks antecedent basis. It appears this should be “the stationary non-rotational wrap around areas” to conform to the amendments of claim 1. 
	Regarding claim 32, the limitation “a second belt” on line 2 is unclear. It is unclear if “a second belt” is part of the previously claimed “at least one belt” or another component. If the former, the claim language should be corrected to ---the at least on belt comprising a first and a second belt---
	Regarding claim 42, the limitation “a second belt” on line 2 is unclear. It is unclear if “a second belt” is part of the previously claimed “at least one belt” or another component. If the former, the claim language should be corrected to ---the at least on belt comprising a first and a second belt---
Regarding claims 1, 27, 37, 40, 41, 44, claim limitation “a non-electric control system” and “a resistance control system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 41 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 40. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Megan Anderson/Primary Examiner, Art Unit 3784